*799“The filing of a sufficient Anders brief is essential to ensuring that an indigent party’s rights are protected. Requiring counsel to submit a brief referring to anything in the record that might support the appeal ensures that assigned counsel acted as an advocate, rather than as a mere advisor to the court on the merits of the appeal” (Matter of Giovanni S. [Jasmin A.], 89 AD3d 252, 256 [2011]; see Anders v California, 386 US 738, 744 [1967]). Here, the submitted Anders brief was deficient, as assigned counsel did not perform the role of a zealous advocate by identifying possible issues for appeal and relating the facts to the point heading that was stated. Accordingly, new counsel is assigned to represent the appellant on the appeal (see Matter of Giovanni S. [Jasmin A.], 89 AD3d 252, 256-258 [2011]). Dickerson, J.E, Chambers, Hall and Miller, JJ., concur.